DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.
 Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 recites, inter alia, a method of making an optical article having a gradient tint and a gradient polarization, comprising: providing an optical element comprising a coating having at least one alignment zone, wherein the coating is formed from a flowable composition applied over the optical element; and contacting a dye composition with the coating, wherein the dye composition comprises at least one of a dichroic dye, a photochromic-dichroic dye, or a combination thereof to diffuse at least a portion of the dye composition into the coating at a predetermined concentration gradient along at least a portion of the coating to provide the coating with the gradient tint and the gradient polarization.
Kumar et al. (US 2005/0151926) discloses a method of making an optical article, comprising: providing an optical element comprising a coating having at least one alignment zone, wherein the coating is formed from a flowable composition applied over the optical element; and contacting a dye composition with the coating, wherein the dye composition comprises at least one of a dichroic dye, a photochromic-dichroic dye, or a combination thereof. However, Kumar does not expressly disclose the optical article having gradient tint and a gradient polarization, nor to diffuse at least a portion of the dye composition into the coating at a predetermined concentration gradient along at least a portion of the coating to provide the coating with the gradient tint and the gradient polarization, nor would it have been obvious to do so in combination.
None of the prior art of record alone or in combination discloses the claimed invention.
Claims 2-16, 24 and 26 are allowable by virtue of dependency from claim 1.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/22/2021